DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 should be amended to -controlling [[the]] an angular position of camshafts, comprising-.  Appropriate correction is required.
Claims 2-11 are objected to due to their dependence on claim 1.

Claim 12 is objected to because of the following informalities:  line 2 should be amended to -controlling [[the]] an angular position of camshafts, comprising-.  Appropriate correction is required.
Claims 13-14 are objected to due to their dependence on claim 1.


Claim 15 is objected to because of the following informalities:  
lines 1-2 should be amended to -controlling [[the]] an angular position of camshafts, comprising-.  
Line 11 should be amended to - a pivot on [[the]] a face of the planetary gear-. Appropriate correction is required.
Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
5.    This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "independent VCT device" in claims 1 and 12, "one or more dependent VCT devices" in claims 1 and 12, "a plurality of dependent VCT devices" in claims 5, 7, and 14. [Paragraph [0003] identifies these VCT devices as camshaft phasers that can be hydraulically or electrically actuated.]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The claim is rejected because of the limitation “one or more dependent VCT devices that are neither hydraulically- or electrically- actuated,”. This limitation appears to be new matter because it is not found anywhere in the original disclosure. Further, the original disclosure appears to teach to opposite of what is claimed since the dependent VCT device is connected to the rotor in the independent VCT phaser which is hydraulically actuated. For this reason, the dependent VCT device appears to be hydraulically actuated since it is actuated by the independent phaser which is hydraulically actuated. For this reason, the limitation is rejected as new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is rejected because of the limitation “one or more dependent VCT devices that are neither hydraulically- or electrically- actuated”. The limitation is unclear because the disclosure appears to teach the opposite of what is claimed. The dependent VCT device appears to be connected to the hydraulically actuated rotor of the independent VCT and for this reason the dependent VCT appears to be hydraulically actuated. The claim appears to require the opposite of how the disclosed invention functions. Therefore, for the sake of examination, the office has interpreted the claim to still allow for a hydraulically/electrically actuated dependent VCT device.
Claims 2-11 are rejected due to their dependence on claim 1.

Note: The following rejections have been made based on the interpretation of the claim 1 outlined in the 35 USC 112(b) rejection of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Walton, EP 3141711 Al.
Regarding Claim 1
Walton discloses a variable camshaft timing (VCT) assembly for controlling an angular position of camshafts (20,12), comprising: an independent VCT device (22) that is configured to couple with a first camshaft (12) and change an angular position of the first camshaft (12) relative to an angular position of a crankshaft (Walton, [0013], Figure 9); and one or more dependent VCT devices (36) mechanically linking an output (rotor, 26) of the independent VCT device (22) with a second camshaft (20), wherein the dependent VCT device (36) changes an angular position of the second camshaft (20) relative to the angular position of the first camshaft (12) based on angular movement of the output (rotor, 26) of the independent VCT device (22) (Walton, [0013] and [0021]-[0022], Figures 7-10).
Regarding Claim 2
Walton discloses the system as rejected in Claim 1 above. Walton further discloses that the independent VCT device (22) is hydraulically-actuated and the output includes a rotor (26), having one or more vanes (52) extending radially outwardly from a hub (Walton, Figure 7).
Regarding Claim 6
Walton discloses the system as rejected in Claim 1 above. Walton further discloses that a camshaft sprocket (24) is configured to engage an endless loop that communicates rotational force from the crankshaft to the independent VCT device (22) (Walton, [0013], Figure 7).
Regarding Claim 8
Walton discloses the system as rejected in Claim 1 above. Walton further discloses that the first camshaft (12) is positioned radially outwardly relative to the second camshaft (20) (Walton, Figures 2, 4, and 9).
Regarding Claim 10
Walton discloses the system as rejected in Claim 1 above. Walton further discloses that a rotational direction of the first camshaft (12) relative to the crankshaft adjusted by the output of the independent VCT device (22) remains constant while a rotational direction of the second camshaft (20) relative to the crankshaft adjusted by the dependent VCT device (36) changes (Walton, [0013] and [0021]-[0024], Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton, EP 3141711 Al, in view of Gallmeyer, US 2012/0227696.
Regarding Claim 11
Walton discloses the system as rejected in Claim 1 above. However, Walton does not disclose a sensor wheel.
Gallmeyer teaches an apparatus for sensing a VCT device position comprising a sensor wheel (target wheel) in order to determine/monitor the position of the camshaft (Gallmeyer, [0003]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Walton to include a sensor wheel, as is taught by Gallmeyer as being well known in the art, in order to determine/monitor the position of the camshaft to achieve the desired operational efficiency.

Allowable Subject Matter
Claims 12-15 are allowed.
	
Response to Arguments
Applicant's arguments filed 8/19/2020 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 rejection of claim 1:
The applicant has amended the claim to overcome the current prior art rejection. However, these amendments of the claims are not persuasive. As indicated in the 35 USC 112(a) and 112(b) rejections above the amendments to the claims appear to be new matter and further are unclear. For this reason, the previous rejection was maintained with the 35 USC 112(b) interpretation of the claim that the amendments to claim do not invalidate a reference that includes a dependent VCT that is hydraulically or electrically actuated.

Regarding the drawing objection:
The applicant’s amendments to the drawing have addressed the drawing objection and for this reason it is withdrawn.

Regarding the previous 35 USC 112(b) rejections of the claims:
	The applicant’s amendment to the claims have addressed the previous rejection and for this reason they are withdrawn. However, due to the amendments to the claims, a new set of rejections have been made.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: WIPO document WO 02/101207 to Cavara, US patent number 7,377,243 to Meintschel et al. (Meintschel), US 2014/0076252 to Burke et al., US patent number 2,079,009 to Gregg, US patent application publication number 2009/0120388 to Lee et al., German patent document DE 10 2010 014 249 to Arnold et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746